DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on 2/5/2021 has been entered.
Claims 1-25, 27-30 and 32 are pending.  
Claim 22 has been amended.
Claims 1-21 have been withdrawn.
Claims 26 and 31 have been canceled.
No new claims have been added.

Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 recites “a plasma electrolytic oxidation process” and then recites “the plasma anodizing process”.  Although “the plasma anodizing process” may be implicitly provided antecedent basis by the recitation “a plasma electrolytic oxidation process”, it is preferred that the recitation “the plasma anodizing process” be revised to “the plasma electrolytic oxidation process” for clarity purposes.  Appropriate correction is required.

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-25, 27-30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation “an anodic breakdown strength of less than 300V”.  However breakdown strength is defined as having units of volts per unit thickness as evidenced by “Breakdown Strength” from Center for Chemical Process Safety.  Since the claimed coating does not have a thickness and the claimed breakdown strength units are in volts, it is not clear what the actual breakdown strength is for the coating.  For purposes of furthering examination, examiner interprets the breakdown strength units as (V per any thickness as found in the art such as µm). Clarification is required.  Claims 23-25, 27-30 and 32 are rejected as being dependent to claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-25, 28-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Dunkin et al (GB 2516258A) in view of Coriand et al (DE4037392 A1) as evidenced by United Aluminum “Aluminum Alloy 7075 Data Sheet” and Zhu et al “Nature of the growth of plasma electrolyte oxidation coating on Aluminum” further evidenced by Curran “Porosity in plasma electrolytic oxide coatings”.
Regarding claims 22-25, and 30 and 32, Dunkin discloses an insulating oxide coating on a metal substrate (article) comprising aluminum and identifies 7075 aluminum alloy as an example which as evidenced by United Aluminum data sheet as shown below comprises Fe and Cu (which forms non-white oxides as is acknowledged in Applicant’s specification paragraph [0010]) and discloses the oxide coating comprises 90% gamma phase crystalline alumina (at least 50 wt.%) [0062-0063].  
Dunkin does not expressly teach a white coating or anodic breakdown strength.
However, Coriand teaches using an electrolyte solution in plasma-chemical oxidation to produce an optically white halide resistant surface layer on light metals [0006].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the electrolyte as taught by Coriand as the electrolyte in the plasma electrolytic oxidation of Dunkin to provide a halide resistant plasma oxidation coating that is white.
Although Dunkin does not expressly teach the elements in the coating lattice structure, as evidenced by United Aluminum “Aluminum Alloy 7075 Data Sheet” a typical chemistry of 7075 Alloy comprises the elements such as Fe, Cu which form non-white oxides which when oxidized by plasma electrolytic oxidation (PEO) as taught by Dunkin in view of Coriand would result in non-white oxides in the coating and thus within the lattice structure of the gamma alumina coating.  	
Typical Chemistry Limits Aluminum 7075 Alloy



















 
Si
Fe
Cu
Mn
Mg
Cr
Zn
Ti
Others Each
Others Total
Al
7075
0.4
0.5
1.2-2.0
0.3
.1-2.9
0.18-0.28
5.1-6.1
0.2
0.05
0.15
Remainder
From United Aluminum 7075 Aluminum Alloy Data Sheet

Although Dunkin does not teach the coating including pores with a diameter >1µm, such pores would be present due to the breakdown of the coating at the initiation of the discharge spark in the PEO process as evidenced by Zhu (Section 3.3 Structure of the PEO Coating at the Breakdown Stage).  Zhu teaches that when the initiation spark occurs pores with diameters >1µm are created.  Therefore, the coating would indeed have such pores having experienced the same PEO process.
The resulting coating formed with the same materials as claimed containing elements that form non-white oxides and produced by plasma electrolytic oxidation of Dunkin in view of Coriand (by a plasma anodizing process as claimed [0015]) would be expected to provide a white coating with the same characteristic of a lightness (L*) of > 80 and would comprise at least one element such as Zn or Si or Ti or Mn or Mg or Cr, as shown in the composition above, which comprise metals metalloids and transition metals retained within a lattice structure of the gamma alumina coating as it is created from the alloy and the electrolyte (so as not to impair the surface lightness (L*) of the coating).
Additionally, In addition to the pores of greater than 1µm resulting from the breakdown of the coating at the initiation of the discharge spark nanoscale pores are also present as evidenced by Zhu (Sections 3.2 and  3.3), Curran teaches, that although plasma electrolytic oxide (PEO) coatings are generally assumed to be almost fully dense, these inherently sub-micron, surface-connected porosity in such coatings, on aluminum alloys, occur at levels of the order of 20% as measured by densitometry, mercury porosimetry, helium pycnometry, BET adsorption measurements and high-resolution scanning electron microscopy (abstract). Therefore, the porosity of the 

Regarding claims 28-29, Dunkin in view of Coriand as evidenced above teaches all of the limitations of claim 22 as set forth above. 
Dunkin does not expressly teach the 7075 alloy with a coating at least 10 or 15µm thick.
However, Dunkin teaches a coating that is “several” microns thick can be achieved [0006].  Dunkin teaches oxide coatings in general may reach up to 20-30µm thick [0008] and further teaches thickness affects the thermal gradient and thermal conductivity [0036] and (FIG 11).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness to at least 10 µm or at least 15 µm thick to achieve the thermal insulation properties as desired for the intended application.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Dunkin et al (GB 2516258A) ) in view of Coriand et al (DE4037392 A1) as evidenced by United Aluminum “Aluminum Alloy 7075 Data Sheet” in view of Curran “Porosity in plasma electrolytic oxide coatings”.
Regarding claim 27, Dunkin in view of Coriand as evidenced teaches all of the limitations of claim 22 as set forth above.
Dunkin does not teach the porosity as at least 25%.
However, Curran teaches, that although plasma electrolytic oxide (PEO) coatings are generally assumed to be almost fully dense, there are sub-micron, surface-connected porosity in such coatings, on aluminum alloys, at levels of the order of 20% As measured by densitometry, mercury porosimetry, helium pycnometry, BET adsorption measurements and high-resolution scanning electron microscopy (abstract) and as high as 42% or 50% (section 3.2) and further teaches that such surface connected porosity provides remarkably successful surface impregnation of PEO coatings including paints, sol gels, and polymers and lubricant penetration and retention which are beneficial (Section 4.3.4) . 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide porosities as high as 42 – 50% to provide improved surface impregnation of Dunkin’s PEO coating with paints, sol gels, and polymers and lubricant penetration and retention (Section which could for example provide coloring, or sealing, protective or other advantageous surfaces.

Response to Arguments
Applicant’s amendments, amendments and arguments filed 10/4/2021 have been thoroughly considered.  Applicant’s arguments regarding the rejections under 35 USC 103 are not found convincing.  Applicant’s arguments regarding the breakdown 
Regarding the rejections over Dunkin in view of Coriand, Applicant argues that the coatings of Dunkin comprised gamma alumina, but were not white and that this clearly demonstrate that whiteness, as defined by L * ~ 80, is not simply an inherent result of high crystallinity, or even high gamma phase alumina content but depends on a number of factors including, the substrate, the electrolyte, and the electrical waveform applied and that incorporation of non-white oxides and other compounds into the lattice structure of the gamma alumina coating requires the additional presence of micropores of diameter> 1 μm, a porosity of at least 20%, and an anodic breakdown voltage of less than 300 V.  Applicant argues that the Office has provided no reasoned explanation as to how a skilled artisan would modify the plasma discharges in the process of Dunkin using the disclosure of Coriand (which is concerned with an electrolyte for making white
coatings) to provide the presently claimed white coatings. In response to Applicant’s argument, since the product of Dunkin modified with the white color producing electrolyte of  Coriand meets the limitations of the gamma crystal structure, with the non-white oxide producing elements from the alloy and the pore size, and porosity as evidenced above and undergoes plasma electrolytic oxidation resulting in a breakdown strength as currently claimed and uses an electrolyte that specifically creates a white 
Regarding the rejections over Dunkin in view of Peters, Applicant’s arguments are convincing since the color represented by Peters achieves a dull white at best.  Therefore the rejections in view of Peters are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/E.D.I./Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784